Citation Nr: 0331042	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 1829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1995 
through September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO) which denied 
service connection for major depressive disorder, claimed as 
anxiety secondary to migraines.  Jurisdiction was thereafter 
transferred to the Manchester, New Hampshire, RO, which 
conducted a de novo review in March 2002 and affirmed the 
earlier denial by the Boston RO (see March 2002 Supplemental 
Statement of the Case).   Appellant is also appealing the 
March 2002 RO determination.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000) became law.    VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.   
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).   This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to assist and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law essentially eliminated the concept of a 
"well grounded claim" and superceded the previous 
interpretation that VA could not assist a veteran to develop 
a claim that was not "well grounded."  

This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  The Board is awaiting an opinion 
from the VA Office of General Counsel as to the 
applicability of the VCAA, but assumes that the VCAA is 
applicable in the instant case, pending a definitive answer 
regarding the retroactive applicability of the Act.  

The original denial of service connection by the Boston RO 
in June 2000 was based upon the then-current "well grounded 
claim" principle then in effect.  Subsequent actions by the 
Boston RO and Manchester RO have essentially affirmed the 
"well grounded claim" denial and have not conformed to the 
new duty-to-assist requirements articulated in the VCAA.  
The old statute concerning well grounded claims is contained 
in these documents.

Review of the file reveals that the correspondence sent to 
the appellant by the RO subsequent to enactment of the VCAA 
has not been in accordance with the provisions of the VCAA.  
Appellant has not been advised of the evidence that would be 
required to substantiate his claim for benefits, of the time 
frame within which such evidence must be obtained, or of the 
evidence that VA will procure versus the evidence that 
appellant must procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   The Statement of the Case (SOC) sent to 
appellant by the Boston RO in November 2001 and the 
Supplemental Statement of the Case (SSOC) sent to appellant 
by the Manchester RO in March 2002 both cite the "well 
grounded claim" principle that has been vacated by the VCAA.  
It accordingly appears that this claim has not been 
developed or adjudicated in accordance with the requirements 
of the VCAA.

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  
VA has a specific duty to obtain a claimant's service 
medical records.  38 U.S.C.A. § 5103A(c)(1).  In the instant 
case, the service medical treatment records are on file, but 
there is no separation physical examination.  Assuming that 
a separation physical was conducted, it would be important 
in this case because the service clinical records are silent 
in regard to a psychiatric disorder, but appellant applied 
for a psychiatric disability less than one month after his 
discharge.   It is therefore important to obtain any 
separation examination report determine whether there is any 
mention therein of a psychiatric disorder.

There is also a need for further development of medical 
evidence.  Appellant asserts that his depressive disorder is 
secondary to his service-connected migraine headaches but 
has not been invited to submit supporting evidence thereof.  
The VA medical examination of February 2002 includes medical 
opinion that the dysthymic (depressive) disorder is 
secondary to attention-deficit hyperactivity disorder 
(ADHD), which had not been previously diagnosed, and further 
that the ADHD dates from appellant's childhood and thus pre-
existed military service.  In essence, this is an entirely 
new basis for denial of the claim.  The issue of ADHD should 
therefore be developed and adjudicated de novo to determine 
the exact etiology of the depression, and to answer the 
ultimate question of whether the depression was or was not 
service-connected. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with the recent decision 
in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other legal precedent.  See 
Quartuccio.  If it is indicated that there is 
additional evidence to be obtained, the parties 
responsible should undertake to obtain that 
evidence.   

2.  RO should contact the veteran to ascertain 
whether a separation examination was conducted.  
If so, the RO should request the service 
department, the National Personnel Records Center, 
or any other appropriate organization to obtain 
any available medical or psychological report 
rendered upon appellant's separation from the 
service.  Any such records obtained should be 
associated with the claims folder.  In the event 
that the records are unavailable, this should be 
noted in writing in the claims folder, and if 
feasible the reason for their unavailability 
should be noted.

3.  RO should arrange a VA examination by a 
psychiatrist.  The examiner should review the 
entire claims folder and express opinion as to 
whether it is at least as likely as not (i.e., if 
there is at least a 50 percent probability) that 
appellant currently has a chronic acquired 
psychiatric disability that is causally or 
etiologically related to service, or to the 
service-connected migraines.  In other words, the 
examiner must determine whether any chronic 
acquired psychiatric disorder had its onset during 
service, or whether it is related to service 
connected migraines (including whether there was 
post-service aggravation of a non-service-
connected condition by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439 
(1995)).  If the examiner determines that 
appellant has an acquired psychiatric disability 
that pre-existed service, such as ADHD, the 
examiner should determine whether it permanently 
increased in severity during service beyond normal 
progression of the underlying disease process.  
The examination report should contain an adequate 
rationale for medical conclusions rendered.

4.  RO should review any additional evidence 
submitted and readjudicate the issue of 
entitlement to service connection for an acquired 
psychiatric disability, under all appropriate 
statutory and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with the appropriate appellate procedures, including 
issuance of a supplemental statement of the case.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



